 


109 HR 2054 IH: Anti-Hypocrisy Act of 2005
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2054 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide that consensual sexual activity between adults shall not be a violation of the Uniform Code of Military Justice. 
 
 
1.Short titleThis Act may be cited as the Anti-Hypocrisy Act of 2005.
2.Removal of consensual sexual activity between adults as basis for prosecution under the Uniform Code of Military Justice
(a)SodomySection 925 of title 10, United States Code (article 125 of the Uniform Code of Military Justice), is amended—
(1)by inserting nonconsensual after engages in; and
(2)by inserting carnal copulation before with an.
(b)Conduct unbecoming an officer and a gentlemanSection 933 of such title (article 133 of such Code) is amended—
(1)by inserting (a) before Any commissioned; and
(2)by adding at the end the following:

(b)Neither of the following shall be the basis for a prosecution under this section:
(1)A consensual act of a sexual nature that is between adults and that does not involve compensation.
(2)Cohabitation by adults..
(c)General articleSection 934 of such title (article 134 of such Code) is amended—
(1)by inserting (a) before Though not; and
(2)by adding at the end the following:

(b)Neither of the following shall be the basis for a prosecution under this section:
(1)A consensual act of a sexual nature that is between adults and that does not involve compensation.
(2)Cohabitation by adults..
(d)Construction of amendmentsNothing in the amendments made by this section shall be—
(1)construed to prevent prosecution under the Uniform Code of Military Justice for acts of fraternization; or
(2)considered to prevent noncriminal disciplinary action or administrative proceedings against a person subject to the Uniform Code of Military Justice for misconduct (sexual or otherwise) that—
(A)constitutes a disorder and neglect to the prejudice of good order and discipline in the Armed Forces;
(B)is of a nature to bring discredit upon the Armed Forces; or
(C)in the case of a commissioned officer, cadet, or midshipman, constitutes conduct unbecoming an officer and a gentleman. 
 
